Co CO STD DBD AH F&F YY YB He

NY YY NY NY NY NY NO Se Bee
Na B® ON —§ 5S CwedQ AAR DOpNoa Ss

JUDGE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, No. CR19-172-JLR

)
. )
Plaintiff, )
) (PROPOSEB)-ORDER GRANTING \.
v. ) THE AGREED MOTION TO
) CONTINUE TRIAL AND PRETRIAL
ERIC SANFORD, MOTIONS DEADLINE
Defendant. )
)

 

 

 

THE COURT has considered the agreed motion of the parties to continue the
trial date and pretrial motions deadline and finds that:

(a) taking into account the exercise of due diligence, a failure to grant a
continuance in this case would deny counsel for the defendant the reasonable time
necessary for effective preparation due to counsel’s need for more time to review the
evidence, consider possible defenses, and gather evidence material to the defense, as set
forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

(b) a failure to grant such a continuance in this proceeding would likely result in
a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)Q); and

(c) the additional time requested is a reasonable period of delay, as the defendant
has requested more time to prepare for trial, to investigate the matter, to gather evidence
material to the defense, and to consider possible defenses; and

(d) the case is sufficiently complex that it is unreasonable to expect adequate

preparation for pretrial proceedings or the trial itself within the current trial schedule, as

set forth in 18 U.S.C. § 3161(h)(7)(B)(ii); and

FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700
PRETRIAL MOTIONS DUE DATE Seattle, Washington 98101
(USA v. Sanford / CR19-172-JLR) - 1 (206) 553-1100

 
Oo © JD DB A BR WH PO kK

 

 

(e) the ends of justice will best be served by a continuance, and the ends of
justice outweigh the best interests of the public and the defendant in any speedier trial,
as set forth in 18 U.S.C. § 3161(h)(7)(A); and

(f) the additional time requested between the current trial date of November 18,
2019 and the new trial date is necessary to provide counsel for the defendant the
reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
the facts set forth above; and

(g) the period of delay from the date of this order to the new trial date is
excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).

IT IS THEREFORE ORDERED that the trial date in this matter shall be

continued to March 16, 2020, and that pretrial motions shall be filed no later than

February 10, 2020.

a
DONE this 30 _ day of Soplten\ene , 2019.

Ce. BR

JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Dennis Carroll
Assistant Federal Public Defender
Attorney for Eric Sanford

FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700
PRETRIAL MOTIONS DUE DATE Seattle, Washington 98101
(USA v. Sanford / CR19-172-JLR) - 2 (206) 553-1100

 
